Lawrence, J.
The bill of particulars already served gives the names and addresses of the persons and firms to whom notices were sent, and who, in consequence of the *413receipt of such notices, withdrew their patronage, and thereupon ceased to trade with the plaintiff, but no dates or times are given. I think that the defendants are entitled to a further bill of particulars, stating more definitely the times when the former purchasers withdrew their patronage, and giving some description of the goods and their value which, it is claimed, said purchasers refused to purchase in consequence of the receipt of the notices alleged to have been sent by the defendants or their agents (see Peabody v. Cortada, 18 N. Y. Supp. 622 ; American Multiple Fabric Co. v. Eureka Fire Hose Co., 18 Abb. N. C. 70; N. Y. Infant Asylum v. Roosevelt, 35 Hun, 501; Post Express Printing Co. v. Adams, 55 Id. 35).
Motion granted, with $10 costs to abide the event. Settle order on one day’s notice.